DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed March 8, 2021.  Claims 21-23, 25-26, 28-30 and 32-33 are amended.  Claims 21-34 are pending.

Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting system, comprising: a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical shape extending between the light input and output surfaces of the lens, the lens being configured for causing some light passing into the lens through the light input surface to be diverted toward the lateral surface; a light source being located adjacent to the light input surface of the lens, light source including a semiconductor light-emitting device and being configured for generating light being directed through the light input surface into the lens; a reflector having another frusto-conical shape, the reflector surrounding the lens along the central axis extending between the light input and output surfaces of the lens for causing some of the light being diverted toward the lateral surface by the lens to then be diverted by the reflector toward the lens; and a light-transmissive elastomeric layer being interposed between the reflector and the lateral surface of the lens, the light-transmissive elastomeric layer having a different refractive index than a refractive index of the lens, for causing some of the light being diverted toward the lateral surface by the lens or by the reflector to then be refracted into the lens thereby reducing an angular correlated color temperature deviation of the light emissions.  
The best prior arts of record, Bailey and Klipstein, generally teach or suggest the claimed invention but fail to teach interposing a light-transmissive elastomeric layer between a reflector having another frusto-conical shape surrounding the lens and extending between the light input and output surfaces of the lens, wherein the light-transmissive elastomeric layer has a different refractive index than a refractive index of the lens for causing some of the light being diverted toward the lateral surface by the lens or by the reflector to then be refracted into the lens thereby reducing an angular correlated color temperature deviation of the light emissions.  Nor does Examiner find sufficient reason or motivation absent Applicant’s disclosure to modify the devices in Bailey and Klipstein to include the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 22-27 are allowable in that they are dependent on, and further limit claim 21.  
Regarding claim 28, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting process, comprising: providing a lighting system having a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens having a lateral -3-DocketNo.: L0815.70001US02 Serial No.: 15/453,848 surface being spaced apart around the central axis and having a frusto-conical shape extending between the light input and output surfaces of the lens, the lighting system further having a light source being located adjacent to the light input surface of the lens, the light source including a semiconductor light-emitting device, the lighting system also including a reflector having another frusto-conical shape and surrounding the lens along the central axis extending between the light input and output surfaces of the lens, and the lighting system additionally having a light-transmissive elastomeric layer being interposed between the reflector and the lateral surface of the lens, the light-transmissive elastomeric layer having a different refractive index than a refractive index of the lens; causing the light source to generate light being directed through the light input surface into the lens; causing the lens to divert, toward the lateral surface, some light after passing into the lens through the light input surface; causing the reflector, after the lens causes some of the light to be diverted toward the lateral surface, to then divert some of the diverted light towards the lens; and causing the light-transmissive elastomeric layer to refract some of the light, after being diverted toward the lateral surface by the lens or by the reflector, into the lens thereby reducing an angular correlated color temperature deviation of the light emissions. 
The best prior arts of record, Bailey and Klipstein, generally teach or suggest the claimed invention but fail to teach interposing a light-transmissive elastomeric layer between a reflector having another frusto-conical shape surrounding the lens and extending between the light input and output surfaces of the lens, wherein the light-transmissive elastomeric layer has a different refractive index than a refractive index of the lens for causing some of the light being diverted toward the lateral surface by the lens or by the reflector to then be refracted into the lens thereby reducing an angular correlated color temperature deviation of the light emissions.  Nor does Examiner find sufficient reason or motivation absent Applicant’s disclosure to modify the devices in Bailey and Klipstein to include the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 29-34 are allowable in that they are dependent on, and further limit claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875